DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
On page 2, under “Brief Description of the Drawings”, the description of Figures 1G-1J is missing;
On page 4, the bottom line reciting ”both sides as in Figure 1D”, should be “both sides as in Figure 1C”, for consistency with what accompanying drawings depict;
On page 6, line 8, “lithium coating 130and” should be “lithium coating 130 and” for enhanced readability.
Appropriate correction is required.
Claim Objections
Claims 10, 16, and 20 are objected to because of the following informalities:
Claim 10 (line 3) and Claim 20 (line 3) “poly-VC (poly-(vinylene carbonate)) and PVP (poly vinyl pyrrolidone)” should be “poly-VC (poly-(vinylene carbonate)), and PVP (poly vinyl pyrrolidone)” to direct intended claim interpretation. As is currently written, it could be read as “poly-VC (poly-(vinylene carbonate)) or PVP (poly vinyl pyrrolidone)”, indicating that they can be selected for use individually, or alternatively could be read as “poly-VC (poly-(vinylene carbonate)) and PVP (poly vinyl pyrrolidone)”, indicating that they must be selected as a composition and cannot be used individually. 
The examiner notes that for purposes of examination, the claim has been read as “poly-VC (poly-(vinylene carbonate)), 
Claim 16, line 1, “one anode or to the at least” should be “one anode or the at least”, as it seems “to” was included erroneously 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang et al. (US 20040101753A1).
Regarding Claim 1, Hwang discloses a separator for a lithium ion battery (1), the separator comprising: a separator sheet (separator, 2), and a lithium coating on at least part of the separator sheet (separator, 2) (Figure 4, [0031, 0069]).
Regarding Claim 2, Hwang discloses all of the limitations of Claim 1 as set forth above. Hwang further discloses that the lithium coating is on one side of the separator sheet (separator, 2) [0069].
Regarding Claim 3, Hwang discloses all of the limitations of Claim 1 as set forth above. Hwang further discloses that the lithium coating comprises a lithium foil attached to the separator sheet [0069]. 

Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 20140287294A1).
Regarding Claim 1, Lee discloses a separator for a lithium ion battery [0009], the separator comprising: a separator sheet (porous substrate), and a lithium coating (porous coating layer) on at least part of the separator sheet [0009, 0013].
Regarding Claim 2, Lee discloses all of the limitations of Claim 1 as set forth above. Lee further discloses that the lithium coating (porous coating layer) may be on one side of the separator sheet (porous substrate) [0009].
Regarding Claim 4, Lee discloses all of the limitations of Claim 1 as set forth above. Lee further discloses that the lithium coating (porous coating layer) is patterned [0018].
Claims 1-2 and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 20190319239A1).
Regarding Claim 1, Zhou discloses a separator for a lithium ion battery, the separator comprising: a separator sheet (porous substrate, 1), and a lithium coating (first coating layer, 2) on at least part of the separator sheet (porous substrate, 1) (Figure 1, [0040]).
Regarding Claim 2, Zhou discloses all of the limitations of Claim 1 as set forth above. Zhou further discloses the lithium coating (first coating layer, 2) is on one side of the separator sheet (porous substrate, 1) (Figure 2, [0040]).
Regarding Claim 5, Zhou discloses all of the limitations of Claim 1 as set forth above. Zhou further discloses an anode (negative electrode) for a lithium ion battery, comprising the separator of Claim 1 attached to the anode (negative electrode) [0100].
Regarding Claim 6
Regarding Claim 7, Zhou discloses all of the limitations of Claim 6 as set forth above. Zhou further discloses that the lithium coating (first coating layer, 2) and the protective layer (second coating layer, 3) are on one side of the separator sheet (porous substrate, 1) (Figure 2, [0040]).
Regarding Claim 8, Zhou discloses all of the limitations of Claim 6 as set forth above. Zhou further discloses that the lithium coating (first coating layer, 2) is on one side of the separator sheet (porous substrate, 1) and the protective layer (second coating layer, 3) is on both sides of the separator sheet (porous substrate, 1) (Figure 1, [0040]).
Regarding Claim 9, Zhou discloses all of the limitations of Claim 6 as set forth above. Zhou further discloses that the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], and that the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054]. 
Zhou does not explicitly discuss the function of the protective layer (second coating layer, 3) as being the prevention of water and/or oxygen contacting the lithium coating (first coating layer, 2), nor the ability of the protective layer (second coating layer, 3) to dissolve in the electrolyte upon assembly. 
However, since the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], the protective layer (second coating layer, 3) necessarily prevents the lithium coating (first coating layer, 2) from becoming in contact with water and/or oxygen. Furthermore, since the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054] which is one of the soluble polymers listed in the instant application as options for the protective layer (second coating layer, 3), Zhou’s protective layer (second coating layer, 3) would inherently have the ability to at least partly dissolve in electrolyte of the lithium ion battery once assembled. 

Regarding Claim 10, Zhou discloses all of the limitations of Claim 6 as set forth above. Zhou further discloses that the soluble polymer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054].
Regarding Claim 11, Zhou discloses all of the limitations of Claim 6 as set forth above. Zhou further discloses that the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2), and that the lithium coating (first protective layer, 2) comprises a binder wherein the lithium material is suspended [0042]. 
Therefore, the binder material of the lithium coating (first protective layer, 2) is present between the separator sheet (porous substrate, 1) and the lithium material in the lithium coating (first coating layer, 2) and the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2), meeting all of the limitations of Claim 11.
Regarding Claim 12, Zhou discloses all of the limitations of Claim 6 as set forth above. Zhou further discloses an anode (negative electrode) for a lithium ion battery, comprising the separator of Claim 6 attached to the anode (negative electrode) [0100].
Regarding Claim 13
Regarding Claim 14, Zhou discloses all of the limitations of Claim 13 as set forth above. Zhou further discloses that the assembly comprises a winding process, a single sheet stacking process, and a folding process [0090], and wherein during assembly, the lithium coating (first coating layer, 2) is pressed against the at least one anode [0088, 0100].
Regarding Claim 15, Zhou discloses all of the limitations of Claim 13 as set forth above. Zhou further discloses that the separator is attached to at least one anode (negative electrode) and at least one cathode (positive electrode) [0100]. 
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product.  Specifically, Claim 15 recites that the cell stack is formed by the at least one separator being attached to the at least one cathode or at least one anode prior to cell stack assembly.  Patentability of product-by-process claims is based on the product itself.  If the product in the product-by-process claim is the same as or obvious from the product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  MPEP 2113 citing In re Thorpe, 777 F.2d 695,698, 227 USPQ964, 966 (Fed. Cir. 1985).
Therefore, since the final product of Zhou (cell stack) is the same as the final product in the product-by-process claim (Claim 15), Zhou meets all of the limitations of Claim 15.
Regarding Claim 16, Zhou discloses all of the limitations of Claim 15 as set forth above. Zhou further discloses that the at least one anode (negative electrode) or the at least one cathode (positive electrode) is lithiated [0063-0075].
The examiner notes that the claim recites a product, but also includes a limitation directed to a particular method for obtaining the structure of the claimed product. Specifically, Claim 16 recites that the cell stack is formed by the least one anode or to the at least one cathode being lithiated from the at least one separator upon attachment, 
Therefore, since the final product of Zhou (cell stack with at least one lithiated electrode) is the same as the final product in the product-by-process claim (Claim 16), Zhou meets all of the limitations of Claim 16.
Regarding Claim 17, Zhou discloses all of the limitations of Claim 16 as set forth above. Zhou further discloses that the at least one separator further comprises a protective layer (second coating layer, 3) made of a soluble polymer (PVP (Poly vinyl pyrrolidone)) and covering the lithium coating (first coating layer, 2) [0040, 0054], but does not explicitly discuss that the protective layer (second coating layer, 3) is soluble in the temporary electrolyte. 
However, since the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054] which is one of the soluble polymers listed in the instant application as options for the protective layer (second coating layer, 3), Zhou’s protective layer (second coating layer, 3) would inherently have the ability to at least partly dissolve in electrolyte of the lithium ion battery once assembled. 
Therefore, the cell stack disclosed by Zhou meets all of the limitations of Claim 17. 
Regarding Claim 18, Zhou discloses all of the limitations of Claim 13 as set forth above. Zhou further discloses that the at least one separator further comprises a protective 
Regarding Claim 19, Zhou discloses all of the limitations of Claim 18 as set forth above. Zhou further discloses that the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], and that the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054]. 
Zhou does not explicitly discuss the function of the protective layer (second coating layer, 3) as being the prevention of water and/or oxygen contacting the lithium coating (first coating layer, 2), nor the ability of the protective layer (second coating layer, 3) to dissolve in the electrolyte upon assembly. 
However, since the protective layer (second coating layer, 3) covers the lithium coating (first coating layer, 2) [0040], the protective layer (second coating layer, 3) necessarily prevents the lithium coating (first coating layer, 2) from becoming in contact with water and/or oxygen. Furthermore, since the polymer of the protective layer (second coating layer, 3) is PVP (Poly vinyl pyrrolidone) [0054] which is one of the soluble polymers listed in the instant application as options for the protective layer (second coating layer, 3), Zhou’s protective layer (second coating layer, 3) would inherently have the ability to at least partly dissolve in electrolyte of the lithium ion battery once assembled. 
Thus, Zhou meets the limitations of Claim 19 requiring that the protective layer is configured to prevent contact of water and/or of oxygen with the lithium coating during assembly of the lithium ion battery, and at least partly dissolve in electrolyte of the lithium ion battery once assembled, is met.
Regarding Claim 20.
Claims 1-3, 5, 13, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ando et al. (US 20060057433A1).
Regarding Claim 1, Ando discloses a separator for a lithium ion battery, the separator comprising: a separator sheet (separator, 3), and a lithium coating (lithium electrode, 7) on at least part of the separator sheet (separator, 3) (Figure 5, [0159, 0229]).
Regarding Claim 2, Ando discloses all of the limitations of Claim 1 as set forth above. Ando further discloses that the lithium coating (lithium electrode, 7) is on one side of the separator sheet (separator, 3) (Figure 5, [0154, 0159]).
Regarding Claim 3, Ando discloses all of the limitations of Claim 1 as set forth above. Ando further discloses that the lithium coating (lithium electrode, 7) comprises a lithium foil attached to the separator sheet (separator, 3) (Figure 5, [0189]).
Regarding Claim 5, Ando discloses all of the limitations of Claim 1 as set forth above. Ando further discloses an anode (negative electrode, 2) for a lithium ion battery, comprising the separator of Claim 1 attached to the anode (negative electrode, 2) (Figure 5, [0153]).
Regarding Claim 13
Regarding Claim 21, Ando discloses all of the limitations of Claim 13 as set forth above. Ando further discloses a lithium ion battery comprising the cell stack (electrode stack unit, 6) of Claim 13, enclosed with electrolyte within a pouch [0064, 0117].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Christensen et al. (US 20080003490A1) teaches a method of replenishing lithium-ion battery capacity utilizing a lithium reservoir and a lithium electrolyte within the separator region [0032, 0041]. Additionally, Xiao et al. (US 20150263379A1) teaches an electrochemical cell comprising a lithium source electrode and a microporous polymer separator serving to isolate the negative and positive electrodes from the lithium source electrode and one another [0003, 0017].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/E.E.F./Examiner, Art Unit 1724                   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759